DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABOLFATHI et al. (US 2005/0186524 A1).
Abolfathi discloses a removable arch adjustment appliance ([0014]) comprising:
a removable shell having a plurality of cavities ([0029] and [0014]) shaped to receive a corresponding plurality of teeth of a patient's dental arch ([0029]), the removable shell including an interior surface ([0014] and [0017]: inner surfaces of cavities (120, 116, 118)) configured to apply forces to the teeth therein to reposition misaligned teeth within the patient's dental arch according to a stage of a treatment plan ([0022], [0012]-[0014]); and
an elastic transpalatal element (100, 110, 120) with a predetermined force characteristic ([0019]: predetermined force characteristic defined by the shell material) that spans a palate of the patient ([0018]) and provides force to expand at least one of the space between the posterior teeth on each side of the patient's jaw or the palate of the patient ([0018]), wherein the transpalatal element has a width specific to the stage of the treatment plan ([0016]-[0019]);

Regarding Claim 2, the number of force control elements include a number of flexing elements ((119, 116), [0028] last 8 lines) in the transpalatal element of the shell to control the force provided by the transpalatal element ([0028]), and wherein the number of flexing elements are activated in different steps of expansion of the transpalatal element of the shell ([0015]-[0018]).
Regarding Claim 3, the transpalatal element includes four flexing elements (see annotated Fig. 3 below) to control the force provided by the transpalatal element of the shell; and the four flexing elements are located substantially near an apex of the transpalatal element.

    PNG
    media_image1.png
    583
    811
    media_image1.png
    Greyscale


Regarding Claim 4, the transpalatal element includes two flexing elements to control the force provided by the transpalatal element of the shell (see annotated Fig. 3 above); the two flexing elements are located substantially near the removable shell; and the two flexing elements are located substantially between an apex of the transpalatal element of the shell and the plurality of cavities of the shell (see annotated Fig. 3 above).
Regarding Claim 5, the number of force control elements include one or more members that control the force provided by the transpalatal element of the shell (102, 116, 118, 119, 124), [0015], [0019]); and the one or more members provide different non-linear force characteristics based on at least one of: a size of each member; and a material of each member ([0019]).
Regarding Claims 22-23, the flexing elements extend in a direction toward the tongue of the patient (Fig. 3, (119)); and wherein the flexing elements extend in a direction towards the palate of the patient (119).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ABOLFATHI et al. (US 2005/0186524 A1), as applied to claim 1 above, and further in view of CAO et al.  (US 2009/0191502 A1).
Regarding Claim 21, Abolfathi disclose the device substantially as set forth in claim 1 above.
Abolfathi further discloses the device configured to apply orthodontic forces for repositioning teeth ([0012]-[0016]).  However, Abolfathi does not explicitly teach the interior surface configured to apply forces to rotate and/or tip teeth.
However, Cao teaches the removable appliance with the interior surface configured to apply forces to rotate and/or tip teeth (Figs 5A-5B, (48a, 48b), [0014]) for the purpose of precisely directing root movement as desired ([0061]).
Therefore, it would have been obvious to modify the interior surface of Abolfathi, by configuring the surface as taught by Cao, for the purpose of more precisely directing root movement as desired for the treatment plan ([0061]).
Response to Arguments
Applicant’s arguments have changed the scope of what is being claimed which necessitated a new grounds of rejection. Therefore, Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772  
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772